SUBSIDIARIES OF THE REGISTRANT AT DECEMBER 31, 2009 Exhibit 21.1 Itron, Inc. Domestic Subsidiaries State of Incorporation Itron, International, Inc. Delaware Itron Engineering Services, Inc. Washington Itron Brazil I, LLC Washington Itron Brazil II, LLC Washington Itron US Gas, LLC Delaware Itron, Inc.International Subsidiaries Jurisdiction of Incorporation or Organization Itron SAS France Itron-Australasia Pty. Limited Australia Itron Limited United Kingdom Itron B.V. Netherlands Itron Canada, Inc. Canada Itron Distribucion, S.A. de C.V. Mexico Itron Servicios, S.A. de C.V. Mexico Itron Australasia Holdings Pty. Limited Australia Itron Australasia Technologies Pty. Ltd. Australia Itron Inc, Taiwan Taiwan Itron Middle East LLC Qatar Itron Sistemas e Tecnologia Ltda. Brazil Itron Argentina S.A. Argentina Actaris Pty Ltd. Australia Itron Austria GmbH Austria Itron Holding Belgium S.A. Belgium Actaris Holding 6 S.A. Belgium Itron Management Services S.A. Belgium Contigea S.A. Belgium Itron Soluções para Energia e Água Ltda. Brazil Itron China Gas Holding Co., Ltd. (J.V. majority) British Virgin Islands Compañía Chilena de Medición S.A. Chile Itron Metering Systems (Chongqing) Co., Ltd. (J.V. majority) China Itron Metering Systems (Suzhou) Co., Ltd. China Itron Czech Republic s.r.o. Czech Republic Actaris Maleteknik A/S Denmark Itron France France Itron Holding France France Itron Holding Germany GmbH Germany Itron GmbH Germany Itron Zähler & Systemtechnik GmbH Germany Itron ZSO Beteiligungs GmbH Germany Itron Unterstutzungskasse GmbH Germany Allmess GmbH Germany Heliowatt Unterstutzungseinrichtung GmbH Germany JB Rombach Anlagenbau GmbH Germany SEWA GmbH Germany Thielmann Energietechnik GmbH Germany ItronHolding Hungary Vagyonkezelő Kft. Hungary Flogiston Kft. (J.V. minority participation) Hungary GANZ Meter Company Ltd. Hungary Itron, Inc.International Subsidiaries Jurisdiction of Incorporation or Organization Itron India Private Limited India CG Actaris Electricity Management Private Limited (J.V. majority) India PT Mecoindo (J.V. majority) Indonesia Abfar Industrial Corporation (J.V. minority) Iran Sherkatesahami Kontorsazi SKI (J.V. minority) Iran Itron Italia S.p.A. Italy Itron Luxembourg S.À R.L Luxembourg Itron Financial Services S.À R.L Luxembourg Actaris Asia SDN Bhd Malaysia Metertek Sdn Bhd (J.V. minority) Malaysia Actaris Distribución México S.A. de C.V. Mexico Actaris Servicios México S.A. de C.V. Mexico Societe Marocaine des Compteurs Vincent S.A. (J.V. minority) Morocco Inal- Indústria Nacional de Precisão Limitada Mozambique Itron Nederland B.V. Netherlands Itron Polska sp. Z.o.o. Poland Itron Portugal S.A. Portugal Itron Contadores de Àgua Lda. Portugal Itron Contadores de Gás Lda. Portugal Itron Imobiliaria S.A. Portugal Itron Sistemas de Medição Lda. Portugal Ricont - Empresa de Reparação e Instalação de Contadores Lda. Portugal Itron Measurement and Systems (Proprietary) Limited Republic of South Africa Itron Metering Solutions South Africa (Proprietary) Limited (J.V. majority) Republic of South Africa IPAY (Proprietary) Limited (J.V.minority) Republic of South Africa Actaris Russia Actaris OOO Ltd. Russia Arabian Metering Company Saudi Arabia Itron Metering Systems Singapore Pte. Ltd. Singapore Itron Soluciones De Medida España SL Spain Itron Holdings Spain SLU Spain Itron Sweden AB Sweden Itron Switzerland S.A. Switzerland Maghreb Compteurs S.A. (J.V. minority) Tunisia Itron Ukraine Ukraine Itron Ukrgas Meters Company (J.V. majority) Ukraine Actaris Development UK II Ltd. United Kingdom Actaris Development UK Ltd. United Kingdom Itron Metering Solutions UK Ltd. United Kingdom Itron Development UK Ltd. United Kingdom
